SUBSTITUTE PAGE
According to a study performed by the town engineer is a bunker where explosive materials ares stored that is located within 300 feet of the site. The location of this bunker is not discoverable in the record nor was it identified for the court on its view of the site. In addition, the operations center of the manufacturing enterprises is in the center of the Powder Forest which of course is adjacent to the site.
In 1984, an explosion occurred within the operations area ofthe Powder Forest causing the death of an Ensign Bickfordemployee. Coincidental with that explosion the U.S. Dept. ofEnvironmental Protection conducted an investigation of the PowderForest and found evidence of (16) different hazardous substancesunderground.
Moreover, the applicant disclosed the existence of lead ground contamination on a portion of its plant site on the easterly side of Hopemeadow Street which borders the Powder Forest on the east. While the applicant represented to the commission that this condition would have no impact on the proposed development there is nothing in the record with respect to (a) possible similar contamination of the Powder Forest or, (b) whether there is any possibility that the contaminant could have leached underground from Hopemeadow Street to the subject site.
Recognizing the explosive nature of its manufactured product the applicant presented a letter to the commission advising it of its willingness to "relocate or scale back" some of its operations or storage facilities in order to comply with the distance of the site.
MOTTOLESE, J.